NOT DESIGNATED FOR PUBLICATION

                                            No. 121,957

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        STATE OF KANSAS,
                                            Appellee,

                                                  v.

                                      DALLAS COLT COMBS,
                                          Appellant.


                                  MEMORANDUM OPINION

       Appeal from Reno District Court; TIMOTHY J. CHAMBERS, judge. Opinion filed January 29, 2021.
Sentence vacated and case remanded with directions.


       Kasper Schirer, of Kansas Appellate Defender Office, for appellant.


       Thomas R. Stanton, county attorney, and Derek Schmidt, attorney general, for appellee.


Before MALONE, P.J., HILL and BUSER, JJ.


       PER CURIAM: Dallas Colt Combs appeals the district court's revocation of his
probation and imposition of a modified sentence. Combs argues that the district court
erred in revoking his probation because it impermissibly applied the 2019 amendment to
the probation revocation statute—which removed the 120- or 180-day intermediate
sanction—and it cited no statutory exception to bypass imposing intermediate sanctions.
Combs also argues that the journal entry impermissibly imposed a period of postrelease
supervision that the district court did not pronounce from the bench when it modified his
sentence. For the reasons stated in this opinion, we agree that the district court erred in
revoking Combs' probation and remand for a new dispositional hearing.

                                                  1
                            FACTS AND PROCEDURAL HISTORY

       On August 21, 2018, Combs committed acts charged as possession with intent to
distribute marijuana within 1,000 feet of a school, distribution of hydrocodone within
1,000 feet of a school, possession of drug paraphernalia, two counts of criminal
possession of a firearm, and two counts of theft of property. On February 13, 2019,
Combs pleaded guilty to all counts in exchange for the State's agreement to not oppose
Combs' request for a dispositional departure. On March 22, 2019, the district court
imposed a controlling sentence of 232 months' imprisonment with 36 months' postrelease
supervision, but the court granted a dispositional departure to probation for 36 months.


       On July 9, 2019, Combs waived his right to a hearing and accepted a three-day jail
sanction for various probation violations. On July 30, 2019, Combs again waived his
right to a hearing and accepted a three-day jail sanction for various probation violations.


       On August 12, 2019, the State moved to revoke Combs' probation, alleging that he
failed to show up for a scheduled meeting with his intensive supervision officer (ISO),
failed to maintain employment, was kicked out of the Promise House, failed to reside at
his reported place of residence with individuals approved by his ISO, failed to report to
parole, and tested positive for drugs and alcohol. On August 28, 2019, Combs stipulated
to the violations alleged in the motion to revoke. The district court granted Combs'
request to continue the disposition hearing.


       At the disposition hearing on September 13, 2019, Combs asked the district court
to impose a 120- or 180-day intermediate sanction. The district court asked the State
whether the 120- and 180-day sanctions still existed under the law, to which the State
responded they were no longer an option. The district judge then stated that based on
Combs' criminal history and the probation violations, he did not think "that we can
actually make it work for [Combs] on Community Corrections." The district court

                                               2
revoked Combs' probation and ordered him to serve a modified sentence of 116 months'
imprisonment by running the sentences for the counts concurrent instead of consecutive.
The district court did not order a term of postrelease supervision from the bench, but the
journal entry included a postrelease term of 36 months. Combs timely appealed.


                                        ANALYSIS

       On appeal, Combs argues that the district court erred in applying the 2019
amendments to the intermediate sanctioning scheme and did not invoke a valid statutory
bypass of the intermediate sanctions before revoking his probation and ordering him to
serve a modified sentence. Alternatively, Combs argues that the district court did not
order a postrelease term from the bench as part of its sentence modification, so this court
must vacate the postrelease term indicated in the journal entry revoking his probation.


       The probation revocation statute, K.S.A. 2019 Supp. 22-3716, generally requires
the district court to impose various intermediate sanctions before revoking a defendant's
probation. But the number and type of intermediate sanctions the district court must
impose before revocation has recently changed. Before July 1, 2019, the district court had
to impose either a 2- or 3-day jail sanction and then a 120- or a 180-day prison sanction
before revoking a defendant's probation. See K.S.A. 2018 Supp. 22-3716(c)(1)(B)-(D).
But effective July 1, 2019, the Legislature removed the 120- and 180-day prison sanction
from the intermediate sanctioning scheme. See K.S.A. 2019 Supp. 22-3716(c)(1).


       Combs argues the district court erred in revoking his probation because it
impermissibly applied the 2019 version of the intermediate sanctioning scheme and it did
not otherwise invoke a statutory exception for bypassing the imposition of intermediate
sanctions. Combs argues that he preserved this issue by asking the district court to
impose a 120- or 180-day sanction. Although Combs asked for a 120- or 180-day
sanction he did not argue that the 2019 amendment did not apply. In any event, we can

                                             3
address this issue because as Combs correctly asserts, which version of the law applies
involves a question of law arising on proved or admitted facts and it is determinative of
the case. See State v. Hirsh, 310 Kan. 321, 338, 446 P.3d 472 (2019).


       This court reviews the propriety of the sanction for a probation violation imposed
by the district court for an abuse of discretion. State v. Coleman, 311 Kan. 332, 334, 460
P.3d 828 (2020). Judicial discretion is abused if the judicial decision (1) is arbitrary,
fanciful, or unreasonable; (2) is based on an error of law; or (3) is based on an error of
fact. State v. Gonzalez-Sandoval, 309 Kan. 113, 126-27, 431 P.3d 850 (2018). The party
asserting the district court abused its discretion bears the burden of proving it. State v.
Thomas, 307 Kan. 733, 739, 415 P.3d 430 (2018).


       Combs first argues that the district court erred in revoking his probation because it
impermissibly applied the 2019 amendment to his case. Combs argues that the district
court should have applied the intermediate sanctioning scheme in effect on August 21,
2018, the date he committed the offenses. Thus, Combs argues that the district court
should have applied the 2018 version of the intermediate sanctioning scheme and
imposed either a 120- or 180-day prison sanction rather than revoke his probation.


       Combs filed a Supreme Court Rule 6.09 (2020 Kan. S. Ct. R. 39) letter of
additional authority citing State v. Dominguez, 58 Kan. App. 2d. 630, 473 P.3d 932
(2020), as supporting his argument that the district court erred in applying the 2019
amendment. In Dominguez, the probationer argued that the district court erred in
revoking her probation because it relied on the 2019 amendment instead of the law in
effect when she committed her crimes. This court agreed with Dominguez and held that
the 2019 amendment could not be applied retroactively to a probationer whose crimes of
conviction occurred before the 2019 amendment became effective. 58 Kan. App. 2d. 637.
In so holding, this court applied the Kansas Supreme Court's reasoning in Coleman that
the 2017 amendment to K.S.A. 22-3716 creating the dispositional departure exception to

                                               4
intermediate sanctions applies only to crimes committed on or after July 1, 2017, the
effective date of the amendment. See Coleman, 311 Kan. at 337.


       Because Combs committed his crimes in August 2018, the 2019 amendment to the
intermediate sanctioning scheme cannot be applied to his case. In fact, the State concedes
that the 2019 amendments do not apply to Combs' case. Thus, Combs correctly asserts
that K.S.A. 2018 Supp. 22-3716 governs his revocation. Under K.S.A. 2018 Supp. 22-
3716(c)(1)(C)-(D), the district court must impose either a 120-day or a 180-day sanction
before revoking a defendant's probation. The district court did not do so here.


       But there are exceptions that allow the district court to revoke a defendant's
probation without imposing intermediate sanctions including when the court finds that
the safety of members of the public will be jeopardized or that the welfare of the offender
will not be served by such a sanction. K.S.A. 2018 Supp. 22-3716(c)(9)(A). The State
argues that the district court invoked this exception here because "[i]t was clear from the
statements of the [district] court that the judge was concerned for the safety of the public,
and made a specific finding that the defendant would not be served by imposing sanctions
because there was no way to make community corrections work for [Combs]." Combs
counters that the district did not invoke the public safety/offender welfare exception
because the district court did not cite the exception and it did not make particular findings
to apply the exception to Combs' case.


       Combs correctly asserts that the district court did not invoke the public safety
exception. At the hearing, the district court pointed out that both Combs' current crimes
and his criminal history contained convictions for possession of a firearm. The district
judge stated that he was not surprised that Combs' used drugs since he is an addict. But
the district court did not cite the public safety/offender welfare exception or make any
explicit findings about how the safety of the public would be jeopardized or how Combs'
welfare would not be served if he remained on probation. A district court's findings are

                                              5
not sufficiently particular to invoke the public safety/offender welfare exception if the
appellate court must infer the reasons to support the exception. State v. Duran, 56 Kan.
App. 2d 1268, 1275, 445 P.3d 761 (2019), rev. denied 312 Kan. __ (August 31, 2020).


       Likewise, it appears that the district court could have relied on the dispositional
departure exception to revoke Combs' probation without imposing another intermediate
sanction. See K.S.A. 2018 Supp. 22-3716(c)(9)(B). The dispositional departure exception
applies to Combs' case because his crimes were committed on or after July 1, 2017. See
Coleman, 311 Kan. at 337. But under the statute, the district court may revoke the
defendant's probation by relying on this exception. Here, the district court did not invoke
this statutory ground when it revoked Combs' probation and ordered him to serve a
modified sentence, so we cannot rely on this exception to uphold the district court's order.
See Duran, 56 Kan. App. 2d at 1277.


       In sum, because Combs committed his crimes in August 2018, the district court
erred by revoking his probation without considering a 120- or 180-day intermediate
sanction in K.S.A. 2018 Supp. 22-3716(c)(1)(C)-(D). Combs argues that we should
remand his case with directions for the district court to reinstate his probation after he
serves an appropriate intermediate sanction. We disagree that this is the proper remedy.
Instead, we vacate the district court's order revoking Combs' probation and imposing the
modified sentence and remand for a new dispositional hearing at which the district court
must either impose a 120- or 180-day sanction or find a valid statutory ground to
circumvent it. See Duran, 56 Kan. App. 2d at 1277; Dominguez, 473 P.3d at 937.
Because we vacate the order imposing the modified sentence, we need not address
Combs' challenge to the modified sentence and the postrelease supervision term.


       Sentence vacated and case remanded with directions.




                                              6